NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

TIMOTHY RENNARD GREEN,                      )
                                            )
             Appellant,                     )
                                            )
v.                                          )         Case No. 2D18-1975
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed October 30, 2019.

Appeal from the Circuit Court for
Hillsborough County; Vivian T. Corvo,
Judge.

Timothy Rennard Green, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Donna S. Koch, Assistant
Attorney General, Tampa, for Appellee.

LaROSE, Judge.

             We affirm the trial court's order withholding adjudication and sentencing

Timothy Rennard Green to sixty months of probation for aggravated battery without

comment. Our affirmance is without prejudice to Mr. Green's right to seek

postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850.

             Affirm.


SALARIO, J., and CASE, JAMES R., Associate Judge, Concur.